Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 7/18/22 has been entered.  Claims 1-22 are pending.

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.      Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.      The instant claim 13 depends from claim 1.  There is not proper antecedent basis in claims 13 or 1 for the recitation “the OH groups and primary amino groups”.  It is not clear if claim 1 requires OH groups and primary amino groups or if claim 13 is adding this limitation.  This lack of clarity of claim 1 which is created by claim 13 thereby occurs in all of the claims depending from claim 1 also.

Amending claim 13 to depend from claim 2 would overcome this rejection.  The similar amendment in preceding claims is noted in this regard.


For examination purposes, claim 1 is taken as not requiring OH or primary amino groups and not requiring the claimed ratio while claim 13 is taken as requiring all limitations therein.

B.      Claim 15 depends from claim 1.  There is not proper antecedent basis for “modifiers present in a polymer chain” in claims 1 or 15.  It is not clear if claim 1 requires “modifiers present in a polymer chain” or if claim 15 is adding this limitation.  This lack of clarity of claim 1 which is created by claim 15 thereby occurs in all of the claims depending from claim 1 also.

For examination purposes, claim 1 is taken as not requiring the modifiers and claim 15 is taken as requiring the modifiers as claimed.

C.      The instant claim 16 depends from claim 1.  There is not antecedent basis in claim 16 or claim 1 for “the additive which scintillates on irradiation with the at least one of ionizing and non-ionizing radiation”.  The amendment of 7/18/22 deleted “and an additive” from claim 1.  It is unclear if claim 16 is adding “the additive which scintillates on irradiation with the at least one of ionizing and non-ionizing radiation” or if they are always required in claim 1.  This lack of clarity of claim 1 which is created by claim 16 thereby occurs in all of the claims depending from claim 1 also.

For examination purposes, claim 1 is taken as including inventions that do not require additives which scintillate when irradiated with at least one of ionizing and non-ionizing radiation of claim 16 and claim 16 is taken as requiring “the additive which scintillates on  irradiation with the at least one of ionizing and non-ionizing radiation”.

D.      The instant claim 18 recites “the a substance scintillating on irradiation with neutrons”.  The instant claim 18 depends from claim 3.  There is not proper antecedent basis in claim 18 or claim 3 or any of the other claims which claim 18 depends from for the recitation of “the a substance scintillating on irradiation with neutrons” of the instant claim 18.  It is unclear if claims 1-3 require “the a substance scintillating on irradiation with neutrons” or if they are merely being added to the components of claims 1-3 by claim 18.  The scope of the claims 1-3 and 18 is therefore not clear.  This lack of clarity of claims 1-3 which is created by claim 18 thereby occurs in all of the claims depending from claims 1-3 also.

For examination purposes, claims 1-3 are taken as including inventions that do not require “the substance scintillating on irradiation with neutrons” of claim 18 and claim 18 is taken as requiring “the substance scintillating on irradiation with neutrons”.


3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1, 3-6, 17, 18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2005/0208290 Patel.

Regarding claims 1, 3-6, 17, 18, 21, and 22:

Patel discloses a transparent molded body for use as a plastic scintillator for measuring the type and intensity of at least one of ionizing and non-ionizing radiation.  Note that claim 1 of Patel describes their devices as transparent.  It is made from polyurethane which is the polyaddition product of polyfunctional isocyanates which contains one or more polyfunctional hardener components.  The polyurethane of Patel must necessarily inherently give the instantly claimed “as a primary scintillator, which under an influence of the at least one of ionizing and non-ionizing radiation, emits scintillation radiation in a range from UV to IR light” because it contains all of the requirements of the polyurethane of the instant claim 1.  The polyurethane of Patel is a polyaddition product of polyfunctional isocyanates with at least one of one or more polyfunctional hardener components”.  The same product must necessarily have the same properties.  See MPEP 2112.  The electron interactions with the radiations of the instant claims is expected to result in photons in the frequency ranges of the instant claims based on teachings found in undergraduate physical chemistry courses.  Patel, paragraph [0123] shows plastics to be scintillating material.  See Patel, paragraphs [0121]-[0128] which discloses plastic scintillators and the additives for making the plastics scintillators.  See Patel, paragraphs [0129] and [0131] which describe using “prepolymer systems” including polyurethanes for making their articles.  Such prepolymers in the polyurethane art are polyisocyanate functional prepolymers which are reacted with compounds having more than one group that can react with NCO groups, such as OH or NH groups.  These latter compounds fall within the scope of the instantly claimed polyfunctional hardener components.  See Patel, paragraphs [0156]-[0162] which describes reacting polyfunctional isocyanate and polyfunctional hardener with leuco malachite green as a scintillating additive.  The shaped body of Patel’s Example 1 is a scintillator because it is exposed to x-ray radiation as ionizing radiation and emits green light in response.  See Patel, paragraph [0162].  This shaped article of Patel falls within the scope of the instant claim 1.  The device containing this shaped article of Patel, even if it is only the shaped article of Patel’s example 1, is the radiation measuring device of the instant claim 22.  Note the light detectors of Patel, paragraph [0121].
At least van der Waals bonds will form between the polyurethane and the polyurethane of Patel’s Example 1 because the two things are made from atoms and they do not phase separate as evidenced by the fact that the combination is useful as the scintillator of Patel’s example 1.  This secondary bonding falls within the scope of the instant claim 3.
The isophorone diisocyanate of Patel’s Example 1 is the diisocyanate of the instant claims 4-6.  It is noted that the instant claims 4-6 are directed to the final product per se and not the intermediate.  The isophorone diisocyanate residue in the polyurethane of Patel’s example 1 therefore falls within the scope of the instant claims 4-6 because it cannot be determined from the final product how it got into the final product.  
The leuco malachite green is the primary scintillator of Patel’s Example 1.  It is present in an amount of 3 g/(3g +15 g + 10g) *100% = 10.7% by weight which falls within the scope of the instant claim 17.
The instant claim 18 only requires the claimed lithium compounds when the molded body is irradiated with neutrons.  It is taken that claim 18 does not require these lithium compounds when the molded article is not irradiated with neutrons from the grammar of the claim, particularly “on irradiation with neutrons”.  Example 1 of Patel therefore falls within the scope of the molded body of the instant claim 18 because it is not irradiated with neutrons and therefore does not require the claimed lithium compounds.
The method of Patel’s Example 1 falls within the scope of the instant claim 21.

Regarding claims 1 and 3:

Patel, paragraphs [0209]-[0213] discloses reacting 10,12-dodecadiyene diol and toluene diisocyanate to form a polyurethane which is a transparent molded article falling within the scope of the instant claim 3.  The catalyst therein is the additive of the instant claims 1 and 3.  The toluene diisocyanate provides aromatic rings to the polyurethane which Patel, paragraph [0123] shows give scintillation on radiation according to the instant claims.

Regarding claim 20:

The lower molecular weight fraction of the polyurethane formed in Patel’s examples discussed above necessarily lowers the glass transition temperature of the articles of Patel which increases impact resistance thereof because the lower glass transition temperature articles are better able to flex and absorb impact rather than cracking on impact.  These lower molecular weight fractions are necessarily present as evidenced by the definition of the various types of average molecular weights in polymer chemistry.  These lower molecular weight polyurethane molecules of Patel are therefore the impact modifiers of the instant claim 20.

6.     Claims 1-2, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0208290 Patel in view of US Pat. Application Publication No. 2013/0299702 Zaitseva et al.

Regarding claims 1, 2, 16, and 20-22:

The entire discussion of paragraph 5 is repeated here.

Patel generally discloses scintillators made with polyurethanes at paragraphs [0031]-[0033], [0121]-[0129], [0131], [0155]-[0162], and [0209]-[0213].  Patel discusses detecting high energy radiation and neutrons with such devices at paragraph [0003].

Patel does not describe using the combination additives that scintillate with ionizing radiation and non-ionizing radiation and the amounts thereof of the instant claims 2 and 16.
Zaitseva discloses using different dyes in their scintillating body to detect neutrons and gamma rays at their abstract and paragraphs [0049], [0050], [0052], [0055], [0066], [0073], noting the different primary fluors which may be used together.  Their dyes are required to give color changes upon interaction with gamma rays, which are ionizing radiation, and neutrons, which are non-ionizing radiation.  The compounds of Zaitseva, paragraph [0076] include those of the instant claim 16.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the ingredients and amounts thereof of the instant claims 2 and 16 in the scintillators of Patel because Patel’s examples generally use the instantly claimed amounts of polyurethane and scintillating substances, Zaitseva discloses using different dyes therein as a primary dye in amounts of 3 wt% or more to give color changes upon interaction with gamma rays and neutrons, and these combinations of dyes and amounts would have been expected to give predictable color changes with neutron and gamma ray exposure such that the scintillator device of Patel would have been expected to be useful as a detector for neutrons and gamma rays.

The process of combining the reactants of Patel with the above discussed ingredients of Zaitseva gives the method of the instant claim 21 and device of the instant claim 22.

7.     Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0208290 Patel in view of US Pat. Application Publication No. 2013/0299702 Zaitseva et al., as applied to claims 1-2, 16, 17, and 20-22 in paragraph 6 above, further in view of US Pat. No. 5334690 Schafheutle et al.

The discussion of paragraph 6 above is repeated here in its entirety.

Patel in view of Zaitseva does not disclose the particulars of the instant claims 15 and 18.
Zaitseva, paragraph [0158] discloses using 0.01 to 10% of any soluble or co-polymerizable component containing lithium.  They do not disclose the compounds of the instant claims 15 and 18.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polyurethanes of Patel containing lithium salts of polyhydroxycarboxylic acids because Schafheutle, column 4, lines 3-10, noting the polyhydroxycarboxylic acids and lithium therein, discloses such compounds for use in polyurethanes, they are encompassed by Zaitseva, paragraph [0158] in amounts falling within the scope of the instant claim 18, and they would have been expected to give the neutron/gamma ray scintillation described by Zaitseva in the polyurethanes of Patel in view of Zaitseva coupled with the lithium compounds being covalently bonded to the polyurethane such that they cannot phase separate from it.

8.     Claims 7-9, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0208290 Patel in view of WO 2008/033659 Boettcher et al.

The discussion of paragraph 5 above is repeated here in its entirety.

Patel does not disclose or make obvious the inventions of the instant claims 7, 8, 9, 10, 11, 12, 13, 14, and 19.

Regarding claims 7-9, 11, and 13:

Patel does not disclose the polyurethanes of the instant claims 7-9, 11, and 13.
Boettcher discloses polyurethanes having the particulars of the instant claims 7-9, 11, and 13 to give optically clear polyurethanes but does not disclose them as being useful in scintillators.  See Boettcher, the abstract, and paragraph [0015], noting the trimeric isocyanates, including the hexamethylene diisocyanate trimer which falls within the scope of the instant claim 7.  See Boettcher, paragraph [0025] which falls within the scope of the instant claims 7 and 8.  See Boettcher, paragraph [0022], which falls within the scope of the instant claim 9 when coupled with the molecular weights of paragraph [0026].
Boettcher, paragraph [0037] discloses the amines of the instant claim 11.
The OH:NCO ratios of Boettcher, paragraph [0036] coupled with the NH to NCO amounts of Boettcher, paragraph [0006] gives the ratios of the instant claim 13.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethane scintillator molded body of Patel with the ingredients and ratios thereof of the instant claims 7-9, 11, and 13 because Patel discloses using polyurethanes generally at paragraph [0031] coupled with paragraphs [0032]-[0034], Patel’s broadly disclosed polyurethanes are not limited to the exemplified reactants, Boettcher discloses the polyurethane particulars of the instant claims 7-9, 11, and 13 for giving color stable polyurethanes, as discussed above, and using the polyurethane forming reactants of Boettcher in making the polyurethanes of Patel would have been expected to give more transparent molded bodies which would make it easier to read color changes.

Regarding claim 19:

Patel does not disclose the free radical scavengers and amounts thereof of the instant claim 19.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethane scintillator molded body of Patel with the free radical scavengers and amounts thereof of the instant claim 19 because Patel discloses using additives to protect their polyurethanes from degrading at paragraph [0049] but does not recognize oxidation as a degradant, Boettcher, paragraph [0005] discloses adding hindered phenol antioxidants in amounts of 0.25-1.5% by weight to help reduce yellowness, and these amounts of phenolic antioxidants of Boettcher would have been expected to reduce yellowing in the scintillators of Patel which would have made reading the result correctly easier due to lack of interfering wavelengths of light in the output.  The instant specification, paragraph [00017] is taken as disclosing the free radical scavengers of the instant claim 19.  The common hindered phenolic antioxidants are noted, which are known to be free radical scavengers.

9.      Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0208290 Patel in view of WO 2008/033659 Boettcher et al., as applied to claims 7-9, 11, 13, and 19 in paragraph 8 above, further in view of US Pat. No. 5334690 Schafheutle et al.

The discussion of paragraph 5 above is repeated here in its entirety.

Patel in view of Boettcher does not disclose the invention of the instant claim 12.     
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the polyurethane scintillator molded body of Patel in view of Boettcher discussed above with the chain extenders of the instant claim 12 because they are encompassed by the aliphatic diamines of Boettcher, paragraph [0037], Schafheutle, column 5, lines 44-51, noting ethylene diamine and methylpentane diamine, shows diamines of the instant claim 12 to be known for chain extending polyurethanes, and the same properties they give to the polyurethanes of Schafheutle would have been expected in the polyurethanes of Patel in view of Boettcher.  It is noted that Schafheutle is directed to dispersions.  The final coating is a three dimensional solid polyurethane in that it has length, width and finite thickness.  This final product is analogous to the solid polyurethane articles of Patel and Boettcher.

10.      Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art considered does not describe the invention of the instant claim 10 or provide proper rationale to modify the prior art inventions into the inventions of the instant claim 10.



Response to Applicant’s Arguments

11.      The following response is in reply to the applicant’s arguments regarding the rejections of paragraph 2 above:

In their response of 7/18/22:

The applicant argues that their amendments overcome the indefiniteness rejections.  The above rejections are not overcome by the applicant’s amendments for the reasons stated in the above rejections.
The applicant’s arguments have been fully considered but are not persuasive for the reasons stated in the above rejections.

12.     The following response is in reply to the applicant’s arguments regarding the rejections of paragraphs 5-9 above:

In their response of 7/18/22:

The applicant argues that the prior art does not anticipate the amended claims.  Their argument includes “and an additive” but the applicant deleted this requirement of claim 1 in their amendment.

The applicant’s arguments are not persuasive for the full teachings of the above cited prior art, as noted in the above rejections.  There is no probative evidence that the polyurethanes of Patel are not primary scintillators according to the instant claims.  
The above rejections are therefore maintained.

13.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762